UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-7149


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SHAWN CHRISTOPHER FERGUSON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, Senior District
Judge. (4:02-cr-01279-CWH-1; 4:10-cv-70302-CWH)


Submitted:   December 20, 2011              Decided:   December 23, 2011


Before MOTZ, DUNCAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Shawn Christopher Ferguson, Appellant Pro Se.    Robert Frank
Daley, Jr., Assistant United States Attorney, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Shawn     Christopher      Ferguson      seeks        to     appeal      the

district court’s order denying relief on his 28 U.S.C.A. § 2255

(West Supp. 2011) motion.           The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28    U.S.C.     § 2253(c)(1)(B)         (2006).             A     certificate         of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                    28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner      satisfies     this     standard        by      demonstrating          that

reasonable     jurists      would    find     that     the        district        court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                When the district court

denies      relief     on   procedural       grounds,        the       prisoner      must

demonstrate     both    that   the    dispositive         procedural        ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                  Slack, 529 U.S. at 484-85.

We   have   independently      reviewed      the    record       and    conclude     that

Ferguson has not made the requisite showing.                           Accordingly, we

deny a certificate of appealability and dismiss the appeal.                           We

dispense     with    oral    argument     because      the       facts      and    legal




                                         2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           DISMISSED




                                3